Appellee secured a divorce from appellant on constructive service. Appellant moved to vacate the final decree which was granted. On rehearing after the taking of testimony and argument of counsel, the chancellor reinstated the final decree. This appeal is from the latter decree. *Page 198 
Four questions are urged for reversal but as we see the issues, the only questions necessary to be answered are that of jurisdiction and whether or not the evidence was sufficient to support the final decree.
The proceedings incident to the constructive service have been examined and we think the statute was complied with and that the Court was clothed with jurisdiction of the Appellant. The evidence was conflicting in some of its aspects and less would not have been sufficient but a wise chancellor is shown to have given the case very careful consideration and we must decline to reverse his holding on the showing made.
The judgment is affirmed.
Affirmed.
WHITFIELD, P. J., BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.